      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 1 of 58




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


 NIAL BENTON and HUTTON
 GRAHAM, individually and on
 behalf of similarly situated
 persons,

      Plaintiffs,
                                         CIVIL ACTION FILE
 v.
                                         NO. 1:17-cv-296-TCB
 DELI MANAGEMENT, INC.
 d/b/a JASON’S DELI,

      Defendant.


                                ORDER

I.    Background

      Plaintiffs compose a conditionally certified class of Jason’s Deli

delivery drivers. As a condition of their employment, Jason’s Deli

requires that they provide an operable, safe, and legal vehicle in which

to make their deliveries. In this case Plaintiffs allege that Jason’s Deli

violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., because

they incurred unreimbursed vehicle-related expenses on Jason’s Deli’s




                                     1
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 2 of 58




behalf, the cost of which drove their wages below the FLSA-mandated

minimum. A more detailed factual background may be found in Judge

Duffey’s December 18, 2017 order [29] conditionally certifying the class.

     Since certification, numerous plaintiffs have consented to join the

class. The case also proceeded to discovery, which ended on November

1, 2018. Following discovery, Jason’s Deli argues that the 29 U.S.C.

§ 216(b) collective action can no longer be maintained. In addition, the

parties have filed cross motions to exclude the other’s experts and cross-

motions for summary judgment. Accordingly, the Court’s order today

resolves the following pending motions:

     •     Jason’s Deli’s motion [94] for decertification of the collective

           action;

     •     Jason’s Deli’s motion [95] for summary judgment;

     •     Jason’s Deli’s motion [103] to exclude Paul T. Lauria’s expert

           testimony and report;

     •     Plaintiffs’ motion [92] for partial summary judgment; and




                                     2
       Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 3 of 58




      •      Plaintiffs’ motion [97] to exclude Dr. Janet Thornton’s expert

             testimony and report. 1

II.   Discussion

      The resolution of the pending motion involves untangling

interdependent issues. In order to best explain its decision, the Court

begins first by settling the questions of law raised in Jason Deli’s

motion for summary judgment and Plaintiffs’ motion for partial

summary judgment. The Court will then proceed to Jason’s Deli’s

Daubert motion to exclude the testimony of Plaintiffs’ expert, Paul

Lauria, and Plaintiffs’ Daubert motion to exclude Jason’s Deli’s rebuttal

expert, Dr. Janet Thornton. Finally, the Court resolves Jason’s Deli’s

motion to decertify the collective-action class. The upshot is that the

case will proceed as a collective action under § 216(b) of the FLSA.

      A.     Summary Judgment Motions

      Summary judgment is appropriate when “there is no genuine



      1 Also before the Court are Plaintiffs’ motions [105, 119] for leave to file
excess pages, Plaintiffs’ motion [93] for leave to file, and Jason’s Deli’s motions [112,
123] for leave to file excess pages. These motions are granted. Additionally, the
Court denies as moot Plaintiffs’ motion [125] to file a surreply, as it did not need to
reach the issues raised therein to resolve the original motion.



                                           3
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 4 of 58




dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). There is a “genuine” dispute as

to a material fact if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” FindWhat Inv’r Grp. v.

FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In making this

determination, however, “a court may not weigh conflicting evidence or

make credibility determinations of its own.” Id. Instead, the court must

“view all of the evidence in the light most favorable to the nonmoving

party and draw all reasonable inferences in that party’s favor.” Id.

     “The moving party bears the initial burden of demonstrating the

absence of a genuine dispute of material fact.” Id. (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). If the nonmoving party would have

the burden of proof at trial, there are two ways for the moving party to

satisfy this initial burden. United States v. Four Parcels of Real Prop.,

941 F.2d 1428, 1437–38 (11th Cir. 1991). The first is to produce

“affirmative evidence demonstrating that the nonmoving party will be

unable to prove its case at trial.” Id. at 1438 (citing Celotex Corp., 477




                                     4
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 5 of 58




U.S. at 331). The second is to show that “there is an absence of evidence

to support the nonmoving party’s case.” Id. (quoting Celotex Corp., 477

U.S. at 324).

     If the moving party satisfies its burden by either method, the

burden shifts to the nonmoving party to show that a genuine issue

remains for trial. Id. At this point, the nonmoving party must “‘go

beyond the pleadings,’ and by its own affidavits, or by ‘depositions,

answers to interrogatories, and admissions on file,’ designate specific

facts showing that there is a genuine issue for trial.” Jeffery v. Sarasota

White Sox, Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (quoting Celotex

Corp., 477 U.S. at 324).

     The Court considers the parties’ motions for summary judgment

in turn.

           1.    Jason’s Deli’s Motion for Summary Judgment

     Jason’s Deli moves for summary judgment first, and most simply,

it moves for summary judgment as to six individual opt-in plaintiffs

based on the expiration of the statute of limitations. Second, it argues

that it cannot be liable for a violation of the FLSA’s “anti-kickback rule”




                                     5
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 6 of 58




because Plaintiffs are not entitled to a reimbursement for some of the

expenses they claim.

                 a.    Statute of Limitations

     Plaintiffs have conceded that the following Plaintiffs’ claims are

barred by the applicable statute of limitations: Alex Alonso, Joyce

Boyer, Alan Kirguev, Mikayla Luksha, Larry Powell, Shiaisa Respers.

To the extent these Plaintiffs’ opt-ins have not already been withdrawn,

the Court will grant summary judgment in favor of Jason’s Deli and

against them.

                 b.     Reimbursable Expenses

     Jason’s Deli’s next argument is divisible into the following

subparts. First, Jason’s Deli contends that Plaintiffs are not entitled to

reimbursement for certain fixed costs associated with owning their

vehicles. Second, it contends that Plaintiffs cannot claim

reimbursement for an estimate of costs (whether fixed or otherwise)

when their actual costs either differ from the estimate or were not

actually incurred by Plaintiffs (e.g., because someone else paid for

them). These are taken in turn.




                                     6
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 7 of 58




     Plaintiffs’ claims are based on a regulation under the FLSA

referred to as the “anti-kickback rule,” 29 C.F.R. § 531.35, which

provides as follows:

     “[W]ages” cannot be considered to have been paid by the
     employer and received by the employee unless they are paid
     finally and unconditionally or “free and clear.” The wage
     requirements of the [FLSA] will not be met where the
     employee “kicks-back” directly or indirectly to the employer
     or to another person for the employer’s benefit the whole or
     part of the wage delivered to the employee. . . . For example,
     if it is a requirement of the employer that the employee must
     provide tools of the trade which will be used in or are
     specifically required for the performance of the employer’s
     particular work, there would be a violation of the Act in any
     workweek when the cost of such tools purchased by the
     employee cuts into the minimum or overtime wages required
     to be paid him under the Act.

     The parties’ dispute turns in part on whether Jason’s Deli was

required to reimburse Plaintiffs for fixed costs such as insurance and

registration. In other words, Plaintiffs argue that paying these fixed

costs resulted in a “kick-back” of at least a portion of their wages to

Jason’s Deli (and to the extent it caused the wages to fall below the

minimum—$7.25 per hour—the arrangement violates the FLSA).

Jason’s Deli contends that it should not be required to reimburse fixed

costs associated with Plaintiffs’ vehicles.


                                     7
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 8 of 58




     The Court need not (and does not) hold that fixed costs

categorically should be borne by employers of delivery drivers. Here,

however, it agrees with Plaintiffs to the extent that they may include a

portion of the fixed costs associated with the ownership of their vehicles

because having a vehicle is a condition of Plaintiffs’ employment with

Jason’s Deli.

     Congress has determined that when calculating wages due, an

employer may include the “reasonable cost” of “board, lodging, or other

facilities” to satisfy its obligation to pay the minimum wage. 29 U.S.C.

§ 203(m). Various regulations have been promulgated to interpret

§ 203(m), one of which is § 531.35, at issue here. As set forth above,

§ 531.35 explains what it means for a wage to be “paid” under the

FLSA: a wage is not considered “paid” if the employer causes a portion

of or all of the employee’s wage to be expended in the form of a “kick-

back” that is for the employer’s benefit.

     Central to the parties’ argument is how a “kick-back” should be

defined. Jason’s Deli argues that the Court should focus on whether an

expense is incurred “primarily” for the employer’s benefit, for which it




                                     8
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 9 of 58




cites cases in the Eleventh Circuit and other regulations referenced by

§ 531.35. Plaintiffs, also citing Eleventh Circuit cases and other

regulations, contend that the Court should focus on whether an

employee bearing a cost “tends to shift” that cost to the employee when

it should in fact be borne by the employer. Because the parties quarrel

over the interpretation of the case law on point, the Court begins its

analysis with the regulations themselves before reviewing the cases

interpreting them.

     Section 531.35 itself does not define “kick-back.” Though it does

imply that a kick-back is an expense incurred “for the employer’s

benefit . . . .” 29 C.F.R. § 531.35. The regulation only contains the one

example of a kick-back:

     [I]f it is a requirement of the employer that the employee
     must provide tools of the trade which will be used in or are
     specifically required for the performance of the employer’s
     particular work, there would be a violation of the [FLSA] in
     any workweek when the cost of such tools . . . cuts into the
     minimum or overtime wages to be paid him under the
     [FLSA].

Id. The Court pauses here to note that a plain reading of the regulation

would support Plaintiffs’ contention that requiring them to cover the




                                     9
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 10 of 58




costs of their vehicles that are used for Jason’s Deli’s business

constitute an illegal kickback, insofar as they are required to cover the

cost of these expenses, and that cost drives their wages below the FLSA

minimum. That is simply because such expenses are incidental to

having a safe, operable, and legal vehicle to deliver sandwiches, which

Jason’s Deli requires for its business; that is, it is a tool of the delivery

trade that Jason’s Deli requires for its own benefit.

      Even though a plain reading of the regulation would lead to the

conclusion that such expenses should be reimbursed, the Court

considers other, related regulations in its analysis because § 531.35

cross-references to other regulations, all of which are promulgated to

provide further context for § 203(m)’s definition of a “wage” under the

FLSA.2 The first cross-reference is to § 531.32(c), which further

interprets § 531.3(d)(1), which itself interprets § 203(m) as it relates to




      2 The parties do not dispute that the regulations interpreting the FLSA are
entitled to deference in this case. See Sullivan v. PJ United, Inc., No. 7:13-cv-1275-
LSC, 2017 WL 10575860, at *6 (N.D. Ala. Oct. 16, 2017) [hereinafter, Sullivan I].




                                          10
       Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 11 of 58




an employer’s taking a wage credit for furnishing “other facilities” 3 for

its employees’ benefit. Section 531.32(c) considers expenses to be the

employer’s responsibility (because they cannot be taken as wage credits)

when they are incurred “primarily for the benefit or convenience of the

employer . . . .” Id. § 531.32(c).




      3  These “other facilities” are things that an employer may furnish to an
employee, and then attempt to credit the reasonable cost thereof as part of the
minimum wage owed to that employee. These regulations make clear that the cost
of these items may not, however, be counted as a minimum-wage credit when they
are incurred “primarily for the benefit or convenience of the employer.” 29 C.F.R.
§ 531.3(d)(1); see also id. § 531.32(c) (“[T]he cost of furnishing ‘facilities’ which are
primarily for the benefit or convenience of the employer will not be recognized as
reasonable and may not therefore be included in computing wages.”). Even though
this is a slightly different situation than the kick-back, the regulations interpreting
“other facilities” (such as § 531.3) and “wages” (such as § 531.35) demonstrate a
commonality of purpose, namely, to prevent an employer from shifting its cost of
business to its employees, whether through crafty ledger work in the former or
terms of employment in the latter. Indeed, “there is no legal difference between
deducting a cost directly from the worker’s wages and shifting a cost, which they
could not deduct, for the employee to bear.” Arriaga v. Fla. Pac. Farms, L.L.C., 305
F.3d 1228, 1236 (11th Cir. 2002).

       Thus, the Court finds these cross references helpful insofar as they
demonstrate a unity of purpose among the regulations to prevent cost-shifting. They
are less helpful for ascertaining a clear standard for what types of expenses may or
may not be shifted, as they tend to use slightly different language and rely largely
on ad hoc examples of legal and illegal arrangements. Because the standards vary
from regulation to regulation, the Court must consider as much the structure and
purpose of the regulations as the language used, with the disappointing result that
no one standard wins the day and provides clarity of meaning.



                                           11
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 12 of 58




     Section 531.32(c) also cross-references other regulations, such as

§ 531.3, for examples of expenses whose cost may be taken as a wage

credit. Section 531.3(d)(1) forbids wage credits when the expenses are

“primarily for the benefit or convenience of the employer.” See also id.

§ 531.3(d)(2). Reminiscent of § 531.35 (the anti-kick-back rule), this

section also lists as an example of expenses that cannot be taken as a

wage credit “[t]ools of the trade and other materials and services

incidental to carrying on the employer’s business[.]” Id. § 531.3(d)(2).

     In this vein, § 531.32(c) cross-references § 778.217 “for a

discussion of reimbursement for expenses such as ‘supper money,’

‘travel expenses,’ etc.” Id. § 531.32(c). Section 778.217(a) generally

requires that expenses be reimbursed “[w]here an employee incurs

expenses on his employer’s behalf or where he is required to expend

sums solely by reason of action taken for the convenience of his

employer . . . .” It further provides, “The expenses for which

reimbursement is made must in order to merit exclusion from

[minimum-wage rate], be expenses incurred by the employee on the

employer’s behalf or for his benefit or convenience.” Id. § 778.217(d).




                                     12
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 13 of 58




     Section 778.217(d) also provides a counter-example, stating that

an employer need not reimburse an “employee for expenses normally

incurred by the employee for his own benefit” and that “[a]n employee

normally incurs expenses in traveling to and from work, buying lunch,

paying rent, and the like.” Id.

     After reviewing the constellation of regulations above, the Court is

again left a little at sea if it must depend solely on the regulations’ text.

No one clear standard prevails. Some of the cross-referenced regulations

favor Jason’s Deli’s proposed “primarily-benefits-the-employer”

standard, while the purpose and structure, as well as the use of the

slightly less-restrictive phrase “benefits the employer” (i.e., without a

“primarily” qualifier) to describe reimbursable expenses, supports

Plaintiffs’ contention that the focus is more on who should bear the

business expense as between the employer and employee.

     Plaintiffs rely on cases that have described reimbursable expenses

under § 531.35 as being those that “tend[] to shift part of the employer’s

business expense to the employee[].” Mayhue’s Super Liquor Stores, Inc.

v. Hodgson, 464 F.2d 1196, 1199 (5th Cir. 1972). Mayhue’s held that an




                                     13
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 14 of 58




employment agreement that required the defendant/employer’s cashiers

to repay the employer for shortages in the case drawer at the end of the

day violated the FLSA. The holding required answering whether such

an expense when borne by the employee resulted in an illegal “kick-

back” under § 531.35. The Fifth Circuit concluded that it did.

      This holding was reaffirmed in Ramos-Barrientos v. Bland, 661

F.3d 587, 594 (11th Cir. 2011), which stated that § 531.35 “prohibits

any arrangement that ‘tend[s] to shift part of the employer’s business

expense to the employees . . . to the extent that it reduce[s] any

employee’s wage below the statutory minimum.’” (alterations in

original) (quoting Mayhue’s, 464 F.2d at 1199). However, as Jason’s Deli

points out, this is likely dicta because Ramos largely focused on

whether the costs borne by those employees were incurred “primarily

for the benefit” of Jason’s Deli, rather than whether the expense

resulted in illegal cost-shifting. See id. at 596.

      After reviewing both of these cases, and careful consideration of

the regulations, the Court remains convinced that no one test

ultimately decides the issue of what constitutes a kick-back. The




                                      14
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 15 of 58




Eleventh Circuit has certainly not so held, as it tends to treat both of

the parties’ proposed standards together. When faced with a kick-back

claim then, the Court inquires first into the language of the anti-kick-

back rule, which simply states that a kick-back is one that is “for the

employer’s benefit.” 29 C.F.R. § 531.35. If it is, the Court references and

analogizes from the examples provided in other regulations and decided

cases.

      This conclusion is supported by the continuing viability of

Mayhue’s, as well as the fact that the regulations themselves do not

exclusively rely on a “primarily” qualifier to determine whether an

expense must or must not be reimbursed. Compare id. § 531.35 (“for the

employer’s benefit”) and id. § 778.217(a) “[w]here an employee incurs

expenses on his employer’s behalf or where he is required to expend

sums solely by reason of action taken for the convenience of his

employer” (emphasis added)) with id. § 531.3 (“cost of furnishing

‘facilities’ . . . to be primarily for the benefit or convenience of the

employer will not be recognized as reasonable” (emphasis added)) and

id. § 531.32(c) (describing items “which have been held to be primarily




                                       15
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 16 of 58




for the benefit or convenience of the employer and are not therefore to be

considered ‘facilities’ within the meaning of [§ 203(m)]” (emphasis

added)).

     In sum, both parties are right about the standards that apply;

they co-exist. The regulations do not elevate form over substance in

such a way that one test prevails; the question is really about the

nature of the expenses themselves and whether they are of the type

that should be borne by the employer rather than the employee.

Applying this, the Court concludes that the fixed costs claimed by

Plaintiffs were reimbursable at least in part.

     The Court rejects Jason’s Deli contention that it was not required

to reimburse Plaintiffs because they would pay registration and

insurance whether they worked for Jason’s Deli or not. Its argument is

essentially that these are the non-reimbursable “normal everyday

expenses” discussed in § 778.217(d).

     The Court disagrees. To begin, the Court reiterates its conclusion

that the regulations provide more of a framework for analysis than a

hard and fast set of rules about which expenses are/are not to be




                                    16
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 17 of 58




reimbursed under the FLSA. And though it is true that Plaintiffs might

indeed have had the same insurance4 and registration costs regardless

of their employment, the Court holds that Jason’s Deli should at least

bear a reasonable portion of the costs incurred by Plaintiffs to operate

their vehicles. As noted above, these expenses are indeed incurred “for

[Jason’s Deli’s] benefit.” Id. § 531.35. Moreover, Plaintiffs’ vehicles are a

“tool of the trade” when they are used for Jason’s Deli’s business.

Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2018 WL

5800594, at *4 (S.D. Ohio Nov. 6, 2018) (“Because the vehicles owned by

the delivery drivers are considered ‘tools of the trade,’ 29 C.F.R.

§ 531.35, and required by [the company] as a condition of being hired as

a delivery driver, there needed to be an adequate reimbursement rate . .

. in order to avoid a decrease in the minimum wage and overtime

paid.”).




      4 Jason’s Deli admits that Plaintiffs’ mileage increases as a result of their
employment as delivery drivers. And insurance rates can increase with the number
of miles driven per year because the risks associated with driving (such as
accidents, wear and tear, etc.) are greater when a driver drives more miles in a
year. Thus, the Court is not convinced that insurance rates are actually “fixed”
costs.



                                        17
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 18 of 58




     Jason’s Deli’s attempts to analogize to the regulations’

requirements that employers reimburse employees for the “cost of

uniforms and of their laundering, where the nature of the business

requires the employee to wear a uniform,” id. § 531.3(d)(1); but if the

employee is required only to wear an outfit consisting of ordinary street

clothes, no reimbursement is required. Jason’s Deli argues that

Plaintiffs’ fixed vehicle costs are like “ordinary street clothes,” and

therefore, no reimbursement is required.

     The Court is not convinced that in this situation vehicle expenses

should be analogized to ordinary street clothes. In fact, the analogy is

likely inappropriate (and unnecessary) when other examples of

reimbursable expenses, such as “tools of the trade,” are more on point.

See id. § 531.3(d)(2) (discussing as separate expense categories tools of

the trade and uniforms).

     Moreover, there is a nuanced distinction between ordinary street

clothes and the vehicle expenses here. In the absence of an employee, an

employer would not need to buy street clothes for its business to

operate. Thus, street clothes are incidental first to the needs of the




                                     18
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 19 of 58




employee rather than the employer. An employer would need ordinary

street clothes only to the extent they were necessary to have employees

show up in decent clothing at work. Contrastingly, Jason’s Deli’s need

for a vehicle is directly incidental to its business. If the employee did not

provide these vehicles, Jason’s Deli would have to purchase (or lease)

them itself in order to run its business. 5

      In light of the foregoing considerations, and consistent with the

purpose of the FLSA and implementing regulations, Jason’s Deli should

not be permitted to shift its incidental business costs of owning a

vehicle to its employees simply because they might have incurred them

otherwise. See Mayhue’s, 464 F.2d at 1199 (finding invalid an

employment agreement that “tended to shift part of the employer’s

business to the employees and was illegal to the extent that it reduced

an employee’s wage below the statutory minimum”). This is especially



      5 The Court also finds persuasive the fact that the Department of Labor
considers an employer’s reimbursement obligation satisfied when it uses the IRS
reimbursement as a reasonable approximation of expenses. See DEP’T OF LABOR,
FIELD OPERATIONS HANDBOOK § 30c15 (2016). The IRS formula considers factors
such as insurance and registration. See Perrin v. Papa John’s Int’l, Inc., 114 F.
Supp. 3d 707, 730 (E.D. Mo. 2015) (noting the components of the IRS
reimbursement) [hereinafter, Perrin I].



                                         19
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 20 of 58




true where having a vehicle is “essential for the . . . employment

relationship to come to fruition.” Rivera v. Peri & Sons Farm, Inc., 735

F.3d 892, 898 (9th Cir. 2018). Accordingly, the Court holds that fixed

costs of insurance and vehicle registration may result in an illegal

kickback to the employer, violating 29 C.F.R. § 531.35.

     Now the Court proceeds to Jason’s Deli’s argument that summary

judgment is appropriate because many Plaintiffs did not actually incur

the costs of vehicle registration and insurance. Jason’s Deli points out

that some of the Plaintiffs’ vehicle registration and insurance is paid for

by some Plaintiff’s families.

     The Court disagrees with this argument as a matter of law. The

anti-kick-back rule is almost exclusively focused on the benefit to the

employer, rather than the employee. To the extent the benefit to the

employee is considered, it is simply to determine in which direction the

benefit from the expense flows as between the employer and the

employee.

     Other courts have rejected similar arguments because even if the

employee provides a “tool” (here, insurance) for a job that it receives as




                                    20
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 21 of 58




a gift (because a parent pays for it), the employer is still avoiding a cost

it would have incurred but for the employee paying that cost. The

employee is essentially providing a gift to the employer for the

employer’s benefit. Consistent with the FLSA’s purpose to avoid cost-

shifting, the employer should be obligated to cover a reasonable amount

of such expenses to the extent it benefits from their use” (i.e.,

proportional to the miles Plaintiffs drive on its behalf). See [110-5] at 3

(hearing transcript from Sullivan v. PJ United, Inc., No. 7:13-cv-1275-

LSC (N.D Ala. Nov. 16, 2017)).

     For the foregoing reasons, the Court will grant in part and deny in

part Jason’s Deli’s motion for summary judgment.

           2.    Plaintiffs’ Motion for Partial Summary Judgment

     Plaintiffs have also moved for summary judgment on several

grounds. These are addressed in turn.

     First, Plaintiffs move for summary judgment as to whether they

may prove their claims through estimates of their vehicle costs rather

than a showing of actual costs. The Court agrees with those courts that

have concluded they can. See, e.g., Wass v. NPC Int’l, Inc., No. 09-2254-




                                     21
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 22 of 58




JWL, 2010 WL 7762621, at *3 (D. Kan. Sep. 1, 2010) (“FLSA plaintiffs

could rely on estimates instead of actual figures if evidence allowed

such a reasonable inference[.]” (citing Robinson v. Food Serv. of Belton,

Inc., 415 F. Supp. 2d 1232, 1235 (D. Kan. 2005)); Perrin v. Papa John’s

Int’l, Inc., 818 F. Supp. 2d 1146, 1149–50 (E.D. Mo. 2010) (“It is not

implausible to suggest that drivers may be able to estimate their

expenses without knowing their actual expenses incurred.” (quoting

Wass, 2010 WL 7762621, at *3)) [hereinafter Perrin II].

     Nothing in the FLSA or regulations requires proof of actual

expenses; in fact, the regulations suggest the opposite by their

allowance for employers to pay employees a “reasonable estimate” of the

employee’s expenses to avoid FLSA liability. See 29 C.F.R. § 778.217(c)

(“It should be noted that only the actual or reasonably approximate

amount of the expense is excludable from the regular rate.” (emphasis

added)); see also id. § 778.217(a)(3) (referring to “actual or reasonably

approximate amount expended by an employee” (emphasis added)); id. §

778.217(a)(5) (same).




                                    22
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 23 of 58




     Jason’s Deli does not really dispute this conclusion. Instead, it

argues that Plaintiffs’ estimates of the expenses are unreasonable

because they are not representative of their actual expenses. To the

extent that this argument is based on the challenges to Lauria’s

testimony, this argument is rejected for the reasons stated in the

Court’s analysis of the Daubert motion. Because the Court is allowing

Lauria’s expert testimony in this case, it finds that Plaintiffs have at

least raised a genuine dispute about the material fact of whether the

estimate of their expenses is reasonable under the FLSA. Therefore, the

Court will “leave to the jury the determination of whether [Jason’s

Deli’s] reimbursement rate reasonably approximated Plaintiffs’ vehicle

expenses.” Perrin I, 114 F. Supp. 3d at 722.

     Plaintiffs also make a great deal out of whether Jason’s Deli can

claim a tip credit in this case. As Jason’s Deli admits, it is not claiming

a tip credit. Therefore, summary judgment is denied as to this claim.

      Plaintiffs also move for summary judgment as to Jason’s Deli’s

fourth affirmative defense: the “de minimis” defense. Here, Jason’s Deli




                                     23
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 24 of 58




argues that some of the Plaintiffs’ minimum wage damages are so

miniscule that they should not be held liable for them under the FLSA.

     This defense is grounded in 29 C.F.R. § 785.47, which states that

“insubstantial or insignificant periods of time beyond the scheduled

working hours, which cannot as a practical administrative matter be

precisely recorded for payroll purposes, may be disregarded. The courts

have held that such trifles are de minimis.” However, the Court agrees

with Plaintiffs that in this instance the de minimis defense has no

application. Jason’s Deli raises it as a defense “for their possible failure

to pay an hourly rate at or above the federal minimum wage.” Sullivan

v. PJ United, Inc., 362 F. Supp. 3d 1139, 1165 (N.D. Ala. 2018), vacated

in part on reconsideration by Memorandum of Opinion and Order,

Sullivan v. PJ United, Inc., No. 7:13-cv-01275-LSC (N.D. Ala. Aug. 7,

2018), ECF No. 307.

     The issue is not that Jason’s Deli could not record certain amounts

of de minimis time expended by Plaintiffs on their job. Rather, Jason’s

Deli effectively argues that Plaintiffs’ wages were reduced only an

insignificant amount and thus should be disregarded. There is,




                                     24
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 25 of 58




however, no authority “to support the contention that [Jason’s Deli] can

escape paying shortfalls in minimum wage payments because the

shortfalls are ‘de minimis.’” Id. (quoting Wagner v. ABW Legacy Corp.,

No. cv-13-2245-PHX-JZB, 2016 WL 880371, at *16 (D. Ariz. Mar. 8,

2016)). Thus, the Court will grant Plaintiffs’ motion for summary

judgment as to Jason’s Deli’s de minimis defense.

     Plaintiffs also move for summary judgment on Jason’s Deli’s “good

faith” defense. Jason’s Deli admits it cannot prove this defense.

Accordingly, summary judgment will be granted to Plaintiffs on the

issue of good faith.

     Plaintiffs move for summary judgment on Jason’s Deli’s

affirmative defenses of “lack of willfulness” and “compliance with the

FLSA.” [92] at 54. Summary judgment will be denied to the extent that

Plaintiffs, rather than Defendants, bear the burden on this issue. See

Davila v. Menendez, 717 F.3d 1179, 1185 (“The burden rests with the

employee to ‘prove by a preponderance of the evidence’ that her

employer acted willfully.” (quoting Alvarez Perez v. Sanford-Orlando

Kennel Club, Inc., 515 F.3d 1150, 1162–63 (11th Cir. 2008)). Further,




                                    25
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 26 of 58




willfulness is generally an issue for the jury. See Watkins v. City of

Montgomery, 919 F. Supp. 2d 1254, 1265 n.11 (M.D. Ala. 2013) (“[T]he

fact-specific inquiry as to whether such a violation was ‘willful’ is

generally best left to the jury.”); Morrison v Quality Transps. Servs.,

Inc., 474 F. Supp. 2d 1303, 1313 (S.D. Fla. 2007) (“The issue of

willfulness under § 255(a) is a question of fact for the jury not

appropriate for summary disposition). Thus, summary judgment on this

ground will be denied.

     Plaintiffs also move for summary judgment on the grounds that

“Jason’s Deli admits that it has no facts to show that Plaintiffs were

paid in compliance with either the FLSA or state laws.” [92] at 55.

Plaintiffs cite to their statement of material facts for this proposition.

Jason’s Deli appears to offer no response to this in their opposition to

Plaintiffs’ motion, but the paragraphs in the statement of material facts

were subject to at least one valid objection that the statement was an

improper legal conclusion. See [130] ¶ 88. Plaintiffs cite no law or other

factual support for their contention, and without further development




                                     26
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 27 of 58




by the parties, the Court cannot conclude as a matter of law that no

genuine dispute remains on this issue.

      Accordingly, Plaintiffs’ motion for summary judgment will be

granted in part and denied in part as stated herein. 6

      B.     Daubert Motions

      Federal Rule of Evidence 702, which governs the admissibility of

expert testimony, provides that

      A witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an
opinion or otherwise if: (a) the expert’s scientific, technical, or
other specialized knowledge will help the trier of fact to
understand the evidence or to determine a fact in issue; (b) the
testimony is based on sufficient facts or data; (c) the testimony is
the product of reliable principles and methods; and (d) the expert
has reliably applied the principles and methods to the facts of the
case.

Although the rules provide the Court with only limited guidance, the

United States Supreme Court’s opinion in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), is instructive. “Unlike an



      6 Plaintiffs also move for summary judgment on Jason’s Deli’s statute of
limitations defense. But the parties agree that at least a few Plaintiffs’ claims were
untimely. Moreover, the exact statute of limitations cannot be resolved until a jury
decides the issue of willfulness. Thus, summary judgment for Plaintiffs on the
statute of limitations issue is denied.



                                          27
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 28 of 58




ordinary witness, . . . an expert is permitted wide latitude to offer

opinions, including those that are not based on firsthand knowledge or

observation.” Id. at 592 (citation omitted). Trial courts therefore act as

“gatekeepers” to ensure that a proposed expert’s testimony is not only

relevant, but reliable. Id. at 589. To that end, district courts are

“charged with screening out experts whose methods are untrustworthy

or whose expertise is irrelevant to the issue at hand.” Corwin v. Walt

Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007).

     As a gatekeeper, the trial court should conduct a “rigorous

three-part inquiry” to determine whether

         (1) the expert is qualified to testify competently regarding
         the matters he intends to address; (2) the methodology by
         which the expert reaches his conclusions is sufficiently
         reliable as determined by the sort of inquiry mandated in
         Daubert; and (3) the testimony assists the trier of fact,
         through the application of scientific, technical, or
         specialized expertise, to understand the evidence or to
         determine a fact in issue.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (quoting

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir.

1998)). Although there is inevitable overlap among the three prongs of

this analysis, trial courts must be cautious not to conflate them, and the


                                     28
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 29 of 58




proponent of expert testimony bears the burden to show that each

requirement is met. Id.

     Daubert sets forth a list of factors to be considered regarding the

reliability of a proposed expert’s testimony. These factors include (1)

whether the expert’s theory can be and has been empirically tested; (2)

whether the expert’s theory has been subjected to peer review and

publication; (3) the known or potential error rate of the expert’s theory;

and (4) whether the expert’s theory is generally accepted in the

scientific community. Daubert, 509 U.S. at 593–94.

     These factors bear on the Court’s inquiry, but do not compose a

definitive checklist. Id. at 593. Not every factor “will apply in every

case, and in some cases other factors will be equally important in

evaluating the reliability of proffered expert opinion.” Frazier, 387 F.3d

at 1262. Thus, the trial court has considerable leeway to determine

whether proffered expert testimony is reliable. Id.

     Finally, the district court must assess whether the expert

testimony will assist the trier of fact. Put another way, the Court must

ask whether the expert testimony “concerns matters that are beyond




                                    29
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 30 of 58




the understanding of the average lay person.” Id.

      The Court considers the parties’ Daubert motions in turn.

           1.    Jason’s Deli’s Motion to Exclude Paul Lauria

      Plaintiffs retained Paul T. Lauria to support its contention that

Jason’s Deli violated the FLSA’s “anti-kickback rule.” Defendants move

to exclude Lauria’s expert testimony on all three prongs of Daubert. It

argues that Lauria is unqualified to render his opinion, that his opinion

is based on unreliable data or methodology, and that his opinion is not

relevant to any disputed issues.

      Lauria’s opinions are generally summed up as follows:

(1)   The standard practice in his industry (fleet-management
      consulting) is to reimburse employees for the use of their vehicles
      as part of their job using an aggregate reimbursement rate.

(2)   Jason’s Deli’s reimbursement does not reasonably reimburse its
      delivery drivers because it lacks a structured method for
      reimbursement and because it accounts only for fuel costs,
      ignoring other fixed and variable costs associated with vehicle
      ownership.

(3)   Based on a review of a sample of Jason’s Deli’s delivery drivers
      and deliveries, there is a reasonable per-mile reimbursement rate
      for the markets in which Jason’s Deli operates or has operated
      during the period relevant to this case.




                                    30
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 31 of 58




     The Court considers all three of Lauria’s opinions in its review of

the Daubert motion. Before doing so, however, the Court is compelled to

address a threshold issue permeating the general bases for Jason’s

Deli’s objections to Lauria’s testimony. Based on the time spent in both

briefing and deposition, Jason’s Deli appears to assume that Lauria’s

testimony is appropriate only to the extent that his opinion answers

whether Plaintiffs’ wages were in fact reduced below the minimum.

     While this is true with respect to what Plaintiffs must ultimately

prove to prevail on their FLSA claims, it skips an important aspect of

anti-kick-back cases. To maintain an anti-kick-back claim, Plaintiffs

have an initial hurdle to clear by showing that Jason’s Deli’s

reimbursement rate is not a “reasonable approximation” of their

expenses. See Darrow v. WKRP Mgmt., LLC, No. 09-cv-0613-CMA-BNB,

2011 WL 2174496, at *5 (D. Colo. June 3, 2011) (examining first

whether the plaintiffs first plausibly alleged that the defendant-

employer unreasonably approximated their expenses under § 531.35). If

it was not, then no kick-back liability occurs. If it was, however,

Plaintiffs must then demonstrate that the unreasonable rate paid




                                    31
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 32 of 58




caused their ultimate wages to be less than the minimum for the weeks

worked.

     While this issue pertains mostly to the relevance of Lauria’s

opinions, it also colors both Lauria’s qualifications and the reliability of

his methodology. For example, based on the Court’s conclusion above, it

finds unavailing Jason’s Deli’s objection to Lauria’s qualifications based

on the contention that he does not regularly compute whether under-

reimbursement of vehicle costs reduce employee wages below legally

required levels. Lauria’s testimony, however, is focused on the

reasonableness of Jason’s Deli’s reimbursement considering both the

quality of the inputs in a proper reimbursement formula and the values

assigned to those inputs. Thus, the Court will not reject Lauria’s

testimony on the basis that he considered his own professional notions

of “reasonableness” or “equity,” see [94-2] at 47:16–48:21), because they

are helpful to the issue of reasonable approximation.

     With this out of the way, the Court proceeds to consider Lauria’s

qualifications, the reliability of his methodology, and the relevance of

his opinions to the issues before the Court.




                                     32
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 33 of 58




                 a.    Qualifications

     Jason’s Deli questions Lauria’s ability to offer his opinions based

on his expertise as a consultant for companies with employer-owned

fleet management rather than employee-owned fleet management.

Jason’s Deli also argues that Lauria should not testify because he lacks

experience in consulting in the restaurant industry.

     Lauria’s opinions are based on his experience reviewing data and

advising companies as to whether it makes more business sense for an

employer to reimburse its employees for the use of their own vehicles or

for the employers to maintain their own fleet of vehicles for the

employees’ use. Defendants do not seriously object to Lauria’s

credentials or vast experience consulting with clients across the

business spectrum on these issues. Lauria’s experience requires him to

calculate the “total cost of ownership” for a vehicle, accounting for a

number of variables involved in owning and maintaining vehicles. This

expertise is directly applicable to this case, in which Plaintiffs contend

that they, as Jason’s Deli delivery drivers, incurred a number of costs

associated with owning and maintaining their vehicles for which they




                                    33
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 34 of 58




were not adequately reimbursed, with the ultimate result that they

(allegedly) were paid less than the minimum wage required by the

FLSA.

     The Court also rejects Jason’s Deli’s attempts to disqualify Lauria

on the grounds that he does not ordinarily advise restaurant clients, but

deals primarily with employer-owned fleets. Even if Plaintiffs had not

put forth sufficient evidence to satisfy the Court that Lauria’s vehicle-

costing consulting services have in fact touched on the area of employee-

owned vehicle fleets, the Court agrees with its sister district court that

Lauria’s “experience in the field of estimating fixed and variable vehicle

costs and expenses for reimbursement purposes, whether for fleet

vehicles or for employee-owned vehicles, qualifies Lauria to render the

expert opinion proffered in support” of Plaintiffs’ claims. Perrin v. Papa

John’s Int’l, Inc., No. 4:09cv01335 AGF, 2013 WL 6885334, at *4 (E.D.

Mo. Dec. 31, 2013) [hereinafter, Perrin III].

     Jason’s Deli also contends that Lauria lacks the statistical

qualifications necessary to give the opinions he offers in this case. It

contends that Lauria relies on unreliable “samples of information from




                                    34
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 35 of 58




a large set of data” and that he lacks the necessary statistical training

to ensure that his opinion is reliable. [103] at 11.

     True, Lauria admits that he is not a statistician, and offers little

reassurance about his confidence in or even knowledge of the statistical

sampling methodologies used to create data he relied upon.

     Nevertheless, the Court is not persuaded that exclusion under

Daubert is appropriate in this instance. Importantly, Jason’s Deli

overstates the requirements of the rules regarding expert testimony. All

that Rule 703 requires with respect to an expert’s reliance on statistical

data is that it be “of a type reasonably relied upon by experts in the

particular field” in forming opinions or inferences upon the subject.

FED. R. EVID. 703 advisory committee’s note. Jason’s Deli offers no

response to Plaintiffs’ contention that what Lauria relied upon in

forming his opinions in this case was information of the type typically

used by fleet-management consultants. To the extent that Jason’s Deli

critiques the survey or other data Lauria used, that is an issue of this




                                     35
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 36 of 58




evidence’s weight, not its admissibility. See Jellibeans, Inc. v. Skating

Clubs of Ga., Inc., 716 F.2d 833, 844–45 (11th Cir. 1983). 7

      The Court also generally rejects Jason’s Deli’s argument to

exclude because Lauria’s experience was allegedly obtained through

extensive testimony in litigation. Lauria has significant private-sector

experience advising companies on the costs of owning and maintaining

vehicles, in addition to his testifying experience. It cannot be seriously

maintained that Lauria’s experience came solely through litigation,

even though his opinion may indeed be shaped by this experience.




      7  Jason’s Deli cites Increase Minority Participation by Affirmative Change
Today (IMPACT) of Northwest Florida, Inc. v. Firestone, 893 F.2d 1189, 1195 (11th
Cir. 1990), which held that the district court’s decision to exclude Plaintiffs’ expert
“on the ground that he was not a statistician or economist” was not an abuse of
discretion. But the Eleventh Circuit’s analysis in this respect is highly cursory.
Firestone provides no details about exactly why the expert was precluded from
testifying, only that the Court did not err by excluding the opinion. Thus, this
citation does not provide a basis for the Court to evaluate whether the fact that
Lauria relies on statistical evidence to form an opinion within his expertise based
on unreliable data formulated (arguably) through means outside his expertise
renders him unqualified to offer that opinion. Once again, this pertains to weight.
Moreover, the Court is satisfied that Lauria’s expertise in vehicle-costing has
provide him sufficient grounds to form his opinions based on the type of statistical
data used in his profession, even though the reliability of that data may be
susceptible to critique. This will be an appropriate subject for cross-examination
and closing argument.



                                          36
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 37 of 58




      The Court also dismisses Jason’s Deli’s repeated assertions that

Lauria’s testimony is excludable (on grounds of qualification or

otherwise) because of a lack of familiarity with the FLSA. That is not

the test of Rule 703. As Jason’s Deli recognizes, Courts have soundly

rejected attempts by experts to offer legal opinions or conclusions. See

Commodores Entm’t Corp. v. McClary, 879 F.3d 1114, 1128–29 (11th

Cir. 2018) (“‘[T]he court must be the jury’s only source of law,’ and

questions of law are not subject to expert testimony.” (quoting

Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir.

1990))).

      Lauria’s opinions go to the reasonableness of Jason’s Deli’s

reimbursement formula, particularly its sufficiency to offset the costs

Jason’s Deli effectively shifts to its employees by requiring them to use

their personal vehicles to make deliveries. Lauria’s experience and

training in estimating the costs of operating a vehicle make him more

than adequate to this task. Accordingly, the Court finds that Lauria is

qualified to offer his opinions in this case.




                                     37
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 38 of 58




                    b.    Reliability

      The Court now moves to the question of the reliability of the

methods by which Lauria arrived at his conclusions. The reliability

inquiry concerns “whether the reasoning or methodology underlying the

testimony is scientifically valid and . . . whether that reasoning or

methodology properly can be applied to the facts in issue.” Daubert, 509

U.S. at 592. Here, the Court considers

      to the extent practicable: (1) whether the expert’s theory can
      be and has been tested; (2) whether the theory has been
      subjected to peer review and publication; (3) the known or
      potential rate of error of the particular scientific technique;
      and (4) whether the technique is generally accepted in the
      scientific community.

United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004) (quoting

Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1340–41

(11th Cir. 2003)).

      Jason’s Deli’s objections to the reliability of Lauria’s conclusions

can be categorized into three main areas.8 First, Jason’s Deli argues




      8 The Court dealt with other aspects of Lauria’s reliability objections in its
conclusions about the relevance of Lauria’s testimony to the ultimate issue of the
reasonableness of Jason’s Deli’s approximation of Plaintiffs’ expenses.



                                          38
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 39 of 58




that the data Lauria relied upon is statistically flawed. Second, it

argues that Lauria’s testimony cannot be based on his perceptions of

inadequacy as to how Jason’s Deli determines reimbursements. Third,

it argues that Lauria’s assumptions that Jason’s Deli relies only on fuel

costs to the exclusion of other cost factors to derive its reimbursement

rate is unreliable.

     Jason’s Deli first argues that Lauria’s conclusions are based on

flawed assumptions and data about how Jason’s Deli derived its present

delivery-driver reimbursement. Lauria concluded that Jason’s Deli did

not reasonably reimburse its delivery drivers at least in part because it

lacks a structured, documented methodology for computing its

reimbursement. Jason’s Deli contends that just because it cannot

explain how it derived its rate does not ipso facto mean that its

reimbursement rate is illegal.

     The Court agrees with this statement, but that does not render

Lauria’s methodology so flawed that his opinion should be excluded.

Lauria’s opinion is grounded in the record developed in this case:

Jason’s Deli admits that it has no explanation for how its delivery rates




                                    39
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 40 of 58




are determined.9 And while it is correct that a lack of structured

methodology may not be per se illegal under the FLSA, that is not what

Lauria concluded. Rather, he opines that in his professional experience,

a deficient methodology for calculating reimbursement is indicative of

unreasonableness because it suggests—but, importantly, does not

demand—a conclusion that the rate produced by that methodology

could overlook important costing factors. While the credibility of this

conclusion is ultimately for the trier of fact, it is not the product of an

unreliable methodology. Further, Lauria is well qualified to offer the

opinion, and it is one that is relevant to facts in issue. It will be

admitted.

      Jason’s Deli next challenges Lauria’s opinion by arguing that he

wrongly assumed that Jason’s Deli’s reimbursement rate was based

solely on the costs of fuel. Jason’s Deli admits that it has no evidence or

explanation for the origin of its reimbursement rate, but nonetheless




      9 Indeed, Jason’s Deli withdrew its good faith defense because it lacks any
evidence regarding how it derived its base reimbursement rate or whether Jason’s
Deli considered the FLSA when doing so.



                                        40
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 41 of 58




contends that it is entirely possible that its reimbursement could be

based on something other than fuel costs.

     However, the Court is satisfied that Lauria’s opinion is grounded

in the record. Lauria concludes that Jason’s Deli’s reimbursement

methodology was fundamentally flawed because it focused only on fuel

costs. This was based on his review of an email from Willa White,

Jason’s Deli’s director of accounts payable, that the most recent change

in the reimbursement from $1.25 per delivery to $1.50 per delivery was

based on rising fuel costs. Lauria’s inference from this evidence is at

least permissible, if not necessary, given that White herself identified

no cost factors other than fuel; nor has Jason’s Deli proffered any other

evidence that other cost factors went into the decision. Its suggestion

that there are other cost factors involved is, at this point, just as

speculative as Lauria’s is claimed to be.

     In sum, there is nothing particularly remarkable about Lauria’s

conclusion on this score, and his methodology in deriving it (i.e.,

abductive reasoning) is an accepted method of reaching plausible

conclusions from incomplete evidence that is familiar in science, law,




                                     41
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 42 of 58




and ordinary life. The weight afforded to such a conclusion may of

course be challenged on cross-examination by facts suggesting the

contrary, i.e., that Jason’s Deli did consider other cost factors.10

      Finally, Jason’s Deli contends that Lauria’s methods are

unreliable because they depend on flawed statistical techniques.

Relatedly, it also complains that Lauria erred when he assumed that a

delivery driver made only one delivery per trip, when in fact he may

have made multiple.

      Plaintiffs generally contend that these flaws are issues of

credibility for determination by the jury, rather than admissibility. The

Court agrees. Jason’s Deli’s Daubert motions have the errant tendency

of focusing on the reliability of Lauria’s conclusions, rather his methods

by which the conclusions were derived. Here, Jason’s Deli challenges




      10 Lauria also states in his deposition that his conclusion that fuel costs are
the only factor Jason’s Deli considered in its reimbursement formula was derived
from a comparison of the disparity between Jason’s Deli’s estimated reimbursement
and his own. See [94-2] at 73:8–16. Recognizing that this also is not a necessary
inference from the data, it is again at least permissible, particularly in light of the
lack of any other explanation for Jason’s Deli’s reimbursement formula. Lauria’s
conclusion do not require “too great an analytical gap between the data and the
opinion proffered.” Gen. Elec. Co. v. Joyner, 522 U.S. 136, 146 (1997).



                                          42
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 43 of 58




the reliability of the data, rather than the formula into which the data

was entered.

     These arguments, however, “are, in essence, matters for cross-

examination and, at most, go to the weight to be given to the expert

opinions rather than to their admissibility.” Coward v. Forestar Realty,

Inc., No. 4:15-cv-0245-HLM, 2018 WL 1980368, at *19 (N.D. Ga. Feb.

20, 2018). Reversing a district court’s exclusion of expert testimony, the

Seventh Circuit held that “the concerns that prompted the district court

to exclude [the expert’s] opinion implicated not the reliability of [his]

methodology but the conclusions that it generated.” Manpower, Inc. v.

Ins. Co. of Pa., 732 F.3d 796, 807 (7th Cir. 2013). Like Jason’s Deli, the

Manpower, Inc. district court had a problem “not with [the expert’s]

methodology but with his data selection . . . [and] thought [the expert]

should have selected different data . . . .” Id. The Seventh Circuit went

on to acknowledge a number of other cases when it reversed where “the

district judge had agreed that the expert correctly employed a valid

methodology but found the expert’s opinion unreliable only because [it]




                                     43
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 44 of 58




concluded that one of the key data inputs [he] used was not sufficiently

reliable.” Id.

      So, rather than excluding Lauria, this Court will “let the jury

determine how the uncertainty about [Lauria’s data inputs] affect[] the

weight of” Lauria’s testimony. Id. (quoting Stollings v. Ryobi Techs.,

Inc., 725 F.3d 753, 766 (7th Cir. 2013)). See also Stollings, 725 F.3d at

766 (“An expert may provide expert testimony based on a valid and

properly applied methodology and still offer a conclusion that is subject

to doubt. It is the role of the jury to weigh these sources of doubt.”); cf

also McGarity v. FM Carriers, Inc., No. cv410-130, 2012 WL 1028593, at

*7 (S.D. Ga. Mar. 26, 2012) (“Conflicting expert witness testimony is not

grounds to exclude—the identification of flawed data or facts relied

upon by an expert is precisely the role of cross-examination and does

not render expert testimony inadmissible under Daubert.”).11



      11 While there may be a distinction in a case such as this one where the
expert has not opined (or indeed, disclaimed qualification to opine) on the quality of
the data upon which he relies, the Court finds this still outside of Daubert’s scope.
Lauria has made clear, and Jason’s Deli has offered nothing to the contrary, that in
his experience vehicle-costing experts rely on client-provided data without auditing
their accuracy, such as precision of estimated mileage or the potential of multiple
reimbursements being made in a single trip because one trip encompasses one or



                                         44
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 45 of 58




      Jason’s Deli also makes a number of objections to other data

inputs relied upon by Lauria to reach his conclusion. Among these are

his inclusion of fixed costs such as insurance and registration. As the

Court explains in more detail in the summary judgment section, see

supra, Part II.A.I.b, these costs are at least in part reimbursable under

the FLSA; therefore, Lauria properly considered them (notably, this

again is an objection to relevance rather than reliability).

      Jason’s Deli’s also objects to instances where it believes Lauria

made unfounded judgment calls, namely in the number of miles per

year driven on average by the plaintiff delivery drivers, projected versus

historical data for their maintenance costs, and using certain

“unverified” data from sites such as Edmunds.com. These are all

judgment calls that the Court believes Lauria is qualified to make.

Plaintiffs have adequately shown that Lauria’s assumptions about




more deliveries. Thus, the Court finds Lauria’s method and formulas reliable even if
the data he uses in the course of applying those methodology leads to errors. Those
errors go to the reliability of the conclusions derived from the methodologies rather
than the methodologies themselves. Moreover, Lauria’s methods are repeatable by
other experts, which supports their reliability. Upon repetition, but with more
precise or accurate data inputs, the error in his conclusions may be made manifest
to the ultimate trier of fact: the jury.



                                         45
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 46 of 58




which figures to include in his costing formula are characteristic of

experts in the vehicle-costing field. He also provided the basis for his

choosing certain averages or making certain assumptions; they were not

“only his ipse dixit for why he reached certain conclusions.” Am.

Pegasus SPC v. Clear Skies Co., No. 1:13-cv-03035-ELR, 2015 WL

10891937, at *14 (N.D. Ga. Sept. 22, 2015). Accordingly, Lauria’s

opinions are not excludable on the basis of reliability.12

                   c.     Relevance

      Jason’s Deli also argues that Lauria’s testimony is irrelevant to

facts in dispute. First, it argues that his attempt to calculate a

reasonable rate is irrelevant or potentially misleading because it

suggests a “safe harbor” for reimbursements of costs for employee-

owned vehicles, whereas the FLSA is concerned only with the floor, that

is, the minimum amount necessary to ensure that unreimbursed



      12 The Court also rejects any suggestion that Lauria’s testimony should be
excluded because the facts or data upon which he relied were provided in large part
by Plaintiffs’ counsel. See Page v. Admiral Craft Equip. Corp., No. 9:02-cv-15, 2003
WL 25685212, at *2 (E.D. Tex. July 10, 2003) (“Experts . . . are not investigators,
nor are they lawyers and thus must rely on facts already discovered by the
attorneys. To require otherwise would be inefficient and a waste of both parties’
money and time.”).



                                         46
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 47 of 58




expenses incurred by a plaintiff-driver not cause his wages to fall below

the minimum.

     As the Court explains in regards to summary judgment and

decertification, Lauria’s opinion is relevant to the issue of whether

Jason’s Deli’s reimbursement rate is a “reasonable approximation” of

the expenses incurred by its delivery employees. Answering this

question is furthered by understanding not only the methodologies that

companies would ordinarily use to ascertain and quantify these costs

(Lauria’s opinion 1), but also by understanding both what Jason’s Deli’s

present reimbursement is (Lauria’s opinion 2) and how it might

compare to an example of a reasonable reimbursement rate that takes

into account all of the various costs of vehicle ownership (Lauria’s

opinion 3). Thus, the Court finds these opinions relevant.

     Jason’s Deli is correct to point out that Lauria’s proposed

reimbursement does not purport establish the bare minimum of what it

must pay in order to cover the costs of its delivery drivers; indeed,

Lauria himself indicates that his is not the only number that

constitutes a “reasonable” or “equitable” reimbursement. But his




                                    47
        Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 48 of 58




opinions as to the manner, factors, and rates that he in his professional

capacity as a vehicle-cost expert has determined are relevant to this

case.

        Lauria’s testimony will therefore not be excluded.

             2.     Plaintiffs’ Motion to Exclude Dr. Janet Thornton

        Plaintiffs have moved to exclude Defendant’s rebuttal expert, Dr.

Janet Thornton. Plaintiffs do not appear to challenge her qualifications;

rather, their arguments go to the reliability of her methodology and the

relevance of her opinion. The Court will deny Plaintiffs’ motion.

        Dr. Thornton is offered solely to rebut the reliability of Plaintiffs’

expert witness, Paul Lauria. The Court finds her opinion reliable to this

end, as she is trained in statistics and applies her experience to

demonstrate Lauria’s alleged unreliability. Plaintiffs’ criticisms of Dr.

Thornton’s sampling methodology do not demonstrate that her methods

are altogether unreliable. They contend that she fails to follow her own

prescribed statistical techniques because she did not use the larger

sample size needed to reach a certain level of accuracy, which she

contends is necessary to achieve Plaintiffs’ claimed error rate. Even




                                       48
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 49 of 58




though Dr. Thornton did not use such a sample size in her report, her

conclusions based on other sample sizes are not fundamentally

unreliable; they are valid to support Jason’s Deli’s claims about Lauria’s

unreliability.

     The Court finds nothing wrong with Dr. Thornton’s method of

analysis, and her opinion is relevant to the purpose for which she is

offered: to undermine Lauria’s credibility. To the extent Plaintiffs

believe her conclusions untrustworthy, this may be argued on cross-

examination.

     Accordingly, Plaintiffs’ motion to exclude Dr. Thornton will be

denied.

     C.    Jason’s Deli’s Motion for Decertification of the FLSA
           Collective Action

     Jason’s Deli has moved for decertification of the collective-action

class of delivery drivers for Jason’s Deli.

     “[T]o maintain a collective action under the FLSA, plaintiffs must

demonstrate that they are similarly situated.” Morgan v. Family Dollar

Stores, Inc., 551 F.3d 1233, 1258 (11th Cir. 2008). “The FLSA itself does

not define how similar the employees must be before the case may


                                     49
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 50 of 58




proceed as a collective action. And we [(the Eleventh Circuit)] have not

adopted a precise definition of the term.” Id. at 1259. On a high level,

the Court must determine whether there is similarity of situation “with

respect to [the employees’] job requirements and with regard to their

pay provisions.’” Id. (quoting Dybach v. Fla. Dep’t of Corr., 942 F.2d

1562, 1568 (11th Cir. 1991)). “[U]nder § 216(b), courts determine

whether employees are similarly situated—not whether their positions

are identical.” Id. at 1260. While the initial “conditional certification” is

a relatively light burden, once the plaintiff has had the chance to

develop the factual record, the second stage—decertification—“is less

lenient, and the plaintiff bears a heavier burden.” Id. at 1261.

      The Eleventh Circuit has approved several factors to assist

district courts in their review of motions to decertify:

      (1) disparate factual and employment settings of the
      individual plaintiffs; (2) the various defenses available to
      defendant[s] [that] appear to be individual to each plaintiff;
      [and] (3) fairness and procedural considerations[.]

Id. (alterations in original) (quoting Anderson v. Cagle’s, Inc., 488 F.3d

945, 953 (11th Cir. 2007)). The similarity of the class




                                     50
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 51 of 58




     “must extend beyond the mere facts of job duties and pay
     provisions” and encompass the defenses to some extent. For
     example, the district court must consider whether the
     defenses that apply to the opt-in plaintiffs’ claims are similar
     to one another or whether they vary significantly. But
     ultimately, whether a collective action is appropriate
     depends largely on the factual question of whether the
     plaintiff employees are similarly situated to one another.

Id. (citation omitted) (quoting Anderson, 488 F.3d at 953).

     Jason’s Deli contends that Plaintiffs should not be permitted to

proceed with a collective action because there are too many factual

variations among the putative class. These alleged variations can be

grouped into two main categories: expenses and compensation

(including wages and reimbursements).

     The variation among Plaintiffs’ expenses exists because of the

differing number of miles driven, deliveries made per trip, and vehicle

type (including age, mileage, fuel economy, etc.). But these variations

will not defeat certification because the Court agrees with Plaintiffs

that they may rely on a reasonable estimate of their expenses, rather

than their actual expenses, to make a showing that their (approximate)

expenses, when subtracted from their compensation, results in a below-

minimum wage. And as the Court has already noted during its


                                    51
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 52 of 58




treatment of summary judgment, Jason’s Deli may attack the

reasonableness of the approximation, and may if it chooses, rely on the

disparity among the Plaintiffs’ experiences to attempt to show that

Plaintiffs’ approximation is unreasonable. But it must do that before

the jury, and not the Court in a motion to decertify.

     The other category alleged—dissimilar compensation—is a bit

trickier, though ultimately the Court concludes that these variations

will not defeat certification. To establish their claim, Plaintiffs must

first prove that Jason’s Deli’s reimbursement was not a reasonable

approximation of Plaintiffs’ vehicle expenses before it proceeds to the

next question of whether Jason’s Deli’s unreasonable reimbursement

reduced Plaintiffs’ wages below the FLSA minimum. It is the latter

question where the issue of compensation comes up, because it is

possible that while the answer might be “yes” for most class members,

Jason’s Deli contends that some class members who were paid a higher

hourly wage—even if they incurred unreimbursed expenses—might not

experience an FLSA-violating reduction in their wages. Jason’s Deli




                                     52
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 53 of 58




argues that this possibility requires decertification of the class because

liability varies among the class.

      True, there is some variation as to the amount of Plaintiffs’

compensation13 including different hourly wage-rates and amounts (if

any) received in so-called “discretionary” payouts; but these differences

do not overwhelm the other classwide similarities. The Court agrees

with Plaintiffs that “the need for individualized inquiry and calculation

of damages is not enough to defeat commonality under Rule 23(a),” and

will not decertify a class solely because one element of a claim may be

less amenable to classwide resolution than others. Brandenberg, 2018

WL 5800594, at *4. 14 The existence of so many other commonalities

among the putative class—including job descriptions, duties, and pay

provisions (e.g., they were all paid hourly), as well as the central




      13  It is important to recall that within the decertification framework, this
argument concerns only similarity of situation with respect to Plaintiffs’ pay
provisions. While important, it is only a part of the consideration of what makes a
class “similarly situated.”
       14 The Court looks to certification under Rule 23 as a guide for what claims

and classes of persons are susceptible to classwide resolution because Rule 23’s
requirements are more stringent than § 216(b), meaning that satisfying Rule 23’s
standard would necessarily satisfy § 126(b)’s.



                                         53
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 54 of 58




question of the reasonableness of Jason’s Deli’s current

reimbursement—convince the Court that proceeding as a collective

action is appropriate. 15

      In the ordinary parlance of complex litigation (if you can call that

“ordinary”), the common issues predominate in this class. Notably, a

§ 216(b) collective action, unlike a Rule 23 class action, does not

formally consider whether a “predominance” of common issues. This

suggests that a Court could certify a collective action in case where

common issues were at least in parity with the non-common (even so,

this would not be such a case).

      Finally, the Court also grounds its decision in the fact that district

courts within the Eleventh Circuit have allowed Plaintiffs to

demonstrate similar situation by showing that they are victims of a

common policy that violated the law. E.g., Harper v. Lovett’s Buffet, Inc.,

185 F.R.D. 358, 363–65 (M.D. Ala. 1999); see also Thiessen v. Gen. Elec.

Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001) (“[A] court




      15Considering the decertification framework, the Court invokes here
considerations of procedural efficiency and fairness.



                                       54
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 55 of 58




‘require[s] nothing more than substantial allegations that the putative

class members were together the victims of a single decision, policy, or

plan.’” (some alterations in original) (quoting Vaszlavik v. Storage Tech.

Corp., 175 F.R.D. 672, 678 (D. Colo. 1997))).

     Here, Plaintiffs have provided the Court sufficient evidence that

Jason’s Deli’s policy of reimbursing them in the manner that it does

may violate the FLSA with respect to the whole class. And just because

some people in the class were ultimately not victims of an FLSA

violation does not, in itself, defeat certification. See Reyes v. BCA Fin.

Servs., Inc., No. 16-24077-CIV-GOODMAN, 2018 WL 3145807, at *14

(S.D. Fla. June 26, 2018) (“[C]lass certification is not precluded simply

because a class may include persons who have not been injured by the

defendant’s conduct.” (quoting Mims v. Stewart Title Guar. Co., 590

F.3d 298, 308 (5th Cir. 2009))); Nevelski v. Int’l Paper Co., 244 F. Supp.

3d 1275, 1309 n.35 (N.D. Fla. 2017) (“That some class members

ultimately may not be successful on the trespass claim does not defeat

certification where common issues otherwise predominate.”).




                                     55
     Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 56 of 58




     The Court believes that the parties will be capable of fashioning

procedures in a manner that will ensure that Jason’s Deli is not held

liable for injuries it did not cause. See Tyson Foods, Inc. v. Bouaphakeo,

136 S. Ct. 1036, 1049 (2016) (permitting the district court to deal with

issues of allocation of damages to ensure “that only those class members

who suffered an FLSA violation recover”). “It is routine in class actions

to have a final phase in which individualized proof must be submitted.”

Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014).

Because Plaintiffs have not elected to challenge Jason’s Deli’s records of

their hours and wages paid, it should be fairly easy to determine who

has and has not experienced a minimum-wage violation.

     Accordingly, Jason’s Deli’s motion to decertify will be denied.

III. Conclusion

     Based on the foregoing, the Court denies Jason’s Deli’s motion [94]

for decertification and motion [103] to exclude Paul Lauria as an expert;

denies in part and grants in part Jason’s Deli’s motion [95] for summary

judgment as described herein; denies Plaintiffs’ motion [97] to exclude

Dr. Thornton’s testimony; and denies in part and grants in part




                                    56
      Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 57 of 58




Plaintiffs’ motion [92] for partial summary judgment as described

herein. The following Plaintiffs’ claims are dismissed pursuant to the

Court’s ruling on summary judgment: Alex Alonso, Joyce Boyer, Alan

Kirguev, Mikayla Luksha, Larry Powell, and Shiaisa Respers.

     The Court also grants Plaintiffs’ motion [105, 119] for leave to file

excess pages and motion [93] for leave to file. It also grants Jason’s

Deli’s motions [112, 123] for leave to file excess pages. Plaintiffs’ motion

[125] for leave to file a surreply is denied as moot.

     Further, the parties are ordered to mediate within twenty-one

days, which they may do with a magistrate judge at no cost by

contacting the undersigned’s courtroom deputy, or with a private

mediator of the parties’ choosing. Should mediation fail to produce a

resolution, the parties are ordered to meet and confer within twenty-one

days of the mediation and provide the Court with a proposed

consolidated pretrial order. The case will then be set for trial forthwith

on the issues remaining before the Court.




                                     57
Case 1:17-cv-00296-TCB Document 132 Filed 08/08/19 Page 58 of 58




IT IS SO ORDERED this 8th day of August, 2019



                             ____________________________________
                             Timothy C. Batten, Sr.
                             United States District Judge




                              58
